Citation Nr: 0020862	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  97-15 122	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

Entitlement to service connection for residual disability due 
to exposure to Agent Orange.

Entitlement to service connection for diabetes mellitus, 
arthritis, a digestive disorder with hiatal hernia and 
hepatitis, a kidney disorder, a respiratory disorder, a back 
disorder, and an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD). 

Entitlement to an increased rating for residuals of a left 
medial meniscectomy, with chondromalacia and arthritis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1960 to January 1963.

2.  On August 13, 1999, the Board of Veterans Appeals (the 
Board) entered a decision denying the veteran's appeal for 
the above mentioned claims. 

3.  On November 1, 1999, the veteran's wife filed a Notice of 
Appeal with the U.S. Court of Appeals for Veterans Claims 
(the Court) for her husband, indicating that her husband had 
died on August 20, 1999.  A death certificate was received. 

4.  In April 2000, the Court vacated the Board's August 1999 
decision because of the death of the veteran, and dismissed 
the appeal to the Court for lack of jurisdiction. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board's August 1999 
decision is vacated, and since the Board has no jurisdiction 
to adjudicate the merits of the claims presented, the appeal 
is dismissed.  38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 
C.F.R. § 20.1302 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On August 13, 1999, the Board entered a decision denying the 
veteran's appeal for the above mentioned claims.  On November 
1, 1999, the veteran's wife filed a Notice of Appeal with the 
Court for her husband, indicating that her husband had died 
on August 20, 1999.  A death certificate was received.  In 
April 2000, the Court vacated the Board's August 1999 
decision because of the death of the veteran, and dismissed 
the appeal to the Court for lack of jurisdiction.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  In 
April 2000, the Court vacated the Board's August 1999 
decision because of the veteran's death.  The appeal on the 
merits was vacated and has become moot by virtue of the death 
of the veteran and the Court decision.  The appeal must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The Board decision of  August 1999 is vacated, and the appeal 
is dismissed.



		
                                                   ROBERT D. 
PHILIPP
	Member, Board of Veterans' Appeals

 



